DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10-11 recite the limitation "the measurement device" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  It is unknown if this is referring back to the sensor of claim 7 or if it is a separate device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 and 13-19 of copending Application No. 16593691.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of US’691 contain all the limitations of instant claim 1, along with other limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16593741. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of US’741 contain all the limitations of instant claim 1, along with other limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16593703. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of US’703 contain all the limitations of instant claim 1, along with other limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16593834. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of US’834 contain all the limitations of instant claim 1, along with other limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rheaume (US 20170167037 A1) as submitted on Applicant's Information Disclosure Statement on 27 October 2020.
In regards to claim(s) 1 and 14, Rheaume discloses a system and method for preparing oxygen depleted air (ODA) as an inerting gas in an electrochemical cell (Fig. 1), the cell comprising a cathode (26c) in a cathode compartment provided with inlet and outlet, a proton-conducting membrane (26e; [14]), an anode (26a) in an anode compartment provided with inlet and outlet, a power source (27), an air supply (RAM air; 12) to the cathode, and a water tank (38) for supplying water to the anode compartment. Further, there is a water recovery unit (32) (which is a gas/liquid separator in the sense of the present application) and a pressure regulator (34) which receives oxygen from the water recovery unit and is 38) via a cooling unit (16; [10]) (which is a heat exchanger).
In regards to claim(s) 2, Rheaume disclose a heat exchanger (16) including a heat absorption side in fluid communication with the process water flow path.
In regards to claim(s) 6, Rheaume discloses a stack of cells with electrically conductive interconnectors ([38]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume in view of Gottzmann (US 20030056647 A1).
In regards to claim(s) 3-5, Rheaume discloses a second heat exchanger/cooler (22; Fig. 1; cooler necessarily connected to a heat sink), however it is on the cathode side.  
Gottzmann pertains to separation of oxygen (abstract) and is therefore in the same field of endeavor as Rheaume.  Gottzmann discloses a water/oxygen phase separator (54; Fig. 1; [36]) with two heat exchangers upstream (18, 44; [30]) and one heat exchanger downstream (40; [34]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Rheaume with Gottzmann’s heat exchanger positioning because such would allow for two processes (separation of liquid/gas; and, gas phase separation) to operate at two different temperatures while recovering heat efficiently (Gottzmann, [7]).
Prior Art Rejections
Claims 7-13 and 15 are free from prior art rejections.
Conclusion
Griffis (US 20210130966 A1) discloses control of a dissolved oxygen concentration ([94]) for an electrochlorination cell. Lee (US 20210254227 A1) discloses a water electrolysis cell that removes oxygen and hydrogen dissolved in the electrolyte to prevent mixing/explosion ([80]-[81]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794